DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8 and 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,188,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claims 2-8 and 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 14-19 and 24-33 of U.S. Patent No. 10,897,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claims 2-8 and 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 14 of U.S. Patent No. 9,173,467. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 7, 13, 19, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over August (US 2010/0206323) in view of McBride (US 6,502,245).
Regarding claims 2 and 17 August discloses a headband comprising an elongated piece of elastic material having a uniform elasticity (101), wherein a top surface of the elongated piece of elastic material defines an outside surface of the headband, wherein a first end of the elongated piece of elastic material is directly connected to a second end of the elongated piece of elastic material (paragraph 19); an elongated piece of stretch velvet material (104) having a uniform elasticity, wherein a bottom surface of the elongated piece of stretch velvet material defines an inside surface of the headband (see Figures 1A and 1B), and a top surface of the elongated piece of stretch velvet material directly contacts the elongated piece of elastic material (i.e. along the edges), wherein a first end of the elongated piece of stretch velvet material is directly connected to a second end of the elongated piece of stretch velvet material (paragraph 19), and stitching (paragraph 20) (claim 2) or adhesive bonding (claim 17) directly attaching the elongated piece of elastic material to the elongated piece of stretch velvet material along the length of the elongated piece of elastic material and the elongated piece of stretch velvet material, wherein the stitching/bonding is configured such that the headband is a 360-degree elastic headband (see Figure 2; paragraph 20). August does not disclose the entire top surface of the elongated piece of stretch velvet material directly contacts an entire bottom surface of the elongated piece of elastic material.  McBride teaches a headband made from two materials wherein the entire top surface of the elongated piece of material directly contacts an entire bottom surface of the elongated piece of material (see Figures 1 and 2; col. 2, lines 25-30). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the top and bottom materials of August be attached along an entire top surface and an entire bottom surface as taught by McBride to help absorb sweat and create and uniformly stretchable band. 
Regarding claims 3 and 18, the elongated piece of elastic material comprises an elastic ribbon (paragraph 19).
Regarding claims 4 and 19, the elongated piece of stretch velvet material comprises a stretch velvet ribbon (paragraph 13 and 19). 
Regarding claims 7 and 22, the elongated piece of elastic material and the elongated piece of stretch velvet material have the same width (see Figure 2). 
Regarding claim 13, the stitching can be one of single stitch (see Figure 2).
Regarding claim 15, the stitching comprises a continuous row of stitching extending from the first end of both pieces of material to the second end of both pieces of material (see Figure 2).
Regarding claim 16, the stitching comprises multiple, parallel rows of stitching (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, 8, 10, 21, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over August in view of McBride as applied to claims 2-4, 7, 13, 19, and 22 above, and further in view of Larkin et al (US Pub.# 2006/0085891).
	August and McBride disclose the essential claimed invention as discussed above except for the elastic outside having a width that is greater than a width of the inside lining, wherein the elastic outside including material that is folded for a desired width. Larkin et al discloses a headband (fig. 4) comprising an outside layer (18’) and an inside gripping layer (34), wherein the outside layer having a width that is greater than a width of the inside lining (see fig. 4), wherein the outside layer including material that is folded (at 36, fig. 5) for a desired width. It would have been obvious to one having an ordinary skill in the art at the time the invention was made to modify the outside and inside lining of August with the width dimension as taught by Larkin et al in order to securely hold the gripping layer in place.

Claims 11-12, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over August in view of McBride as applied to claims 2-4, 7, 13, 19, and 22 above, and further in view Cox (US 2004/0168696).
August and McBride disclose the claimed invention except for stretch and stitch stitching, zig-zag stitching, or overlock stitching. Cox teaches and elastic wig that is sewn with zig-zag stitching to allow for stretching of the wig around the user’s head (paragraph 20). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the stitching of August be a stretch and stitch such as zig-zag as taught by Cox to allow for stretching of the device over the user’s head. It further would have been obvious to use an overlock stitch which is a zig-zag stitch with a boarder, for the same purpose to allow for stretching.

Response to Arguments
Applicant’s arguments filed 4/19/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
5/31/2022